DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed December 7, 2020 in which claims 1, 5, 12, 13, 17 and 23 were amended.  The previous rejections under 35 USC 112 are withdrawn in view of the amendments to the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 7, 9-14, 16, 18, 18, 19, 21-23, and 37-38 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/578,819 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both applications use amidine and beta-amino alkanol and both applications are directed to fuel compositions and methods of using the fuel composition to reduce low-speed pre-ignition events.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
 	Claims 5 and 17 are rejected because the amendment of the claims to include “quarternary ammonium” is indefinite.  A quaternary ammonium compound is created when each of the four hydrogen atoms are replaced with some combination of four other organic chains or rings.  Applicant inserted these terms to replace the term “aliquat”, which is a quaternary ammonium salt.  The terms quaternary ammonium read on far more compounds than aliquat.  Also, “quarternary” should read –quaternary--.
 	In claims 12 and 23, “isostreate” should read isostearate.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Sayers (US 4,044,057).
 	Sayers teaches a fuel composition and an antioxidant composition useful for fuels comprising an amino compound and a hindered phenol (see abstract).  The amine may be hydrocarbylamines (aliphatic or aromatic), cyclic amines and guanidines, such as tetramethylguanidine (see abstract; col. 3, line 23 through col. 4, lines 1-24, 57-60; claims).
Claims 1, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andress (US 2,961,308).
  	Andress teaches improved motor fuel comprising tetrahydropyrimidines (see col. 1, lines 15-18; col. 2, lines 55-72).  Andress teaches the addition of phenolic and amine antioxidants (see col. 3, line 67-col. 4, lines 1-6).
Claims 1, 3, 9-13, 15 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weers (US 6,129,772).
Weers teaches a gasoline fuel composition comprising saturated and unsaturated C12-C22 fatty acids (stearic, oleic) and an amine (see abstract; col. 4, lines 4-22).  The amines are aliphatic or aromatic (see col. 4, lines 46-60 and claims 3-5).  To prepare the additive, Weers uses a solvent that boils in the range of 65-205 C (see col. 5, lines 11-19).
Claims 1, 2, 9-14 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takada (US 4,565,547).
 	Takada a detergent composition for fuels which contains a saturated or unsaturated fatty acid containing 18 carbon atoms, a mixture of ammonia and amine an ester of a higher fatty acid, and water.  It is also possible to add an antioxidant and a metal-deactivating agent.  When mixing the above components, it is also possible to use a diluent and a solubilizing auxiliary solvent in order to impart suitable degrees of viscosity, fluidity and phase-solubility (see abstract). The amine may be used to neutralize the fatty acid and may be an alkanolamine (see col. 1, line 67-col.2, lines 1-26).  A phenolic antioxidant is also present (see col. 3, lines 1-4).  Takada uses solvents having a boiling point of 60-205 C (see col. 3, lines 11-25; Table).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 13-15, 20-21 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Sayers (US 4,011,057).
 	Sayers has been discussed above.  Sayers does not specifically teach 1,1,3,3-tetramethylguanidine.  However, it would have been obvious to use such a compound because 1,1,3,3-tetramethylguanidine is one of the simplest guanidine of tetramethylguanidine and is encompassed by the general teaching of tetramethylguanidine.
 	Sayers does not specifically teach the fuel concentrate containing an organic solvent.  However, no unobviousness is seen in this difference because he teaches an additive composition and the skilled artisan recognizes the importance of a solvent to prepare additive compositions and also with the ease of handling such compositions for transporting and admixing with fuels.
 	With respect to the method, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re . 
Claims 13, 18, 21 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Andress (US 2,961,308).
 	Andress has been discussed above. Andress does not specifically teach the fuel concentrate containing an organic solvent.  However, no unobviousness is seen in this difference because he teaches an additive composition and the skilled artisan recognizes the importance of a solvent to prepare additive compositions and also with the ease of handling such compositions for transporting and admixing with fuels.
 	With respect to the method, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d .
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Weers (US 6,129,772).
 	Weers has been discussed above. With respect to the method, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior .
Claims 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Takada (US 4,565,547).
 	Takada has been discussed above. With respect to the method claims, "[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). In In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004), the court held that the claimed promoter sequence obtained by sequencing a prior art plasmid that was not previously sequenced was anticipated by the prior art plasmid which necessarily possessed the same DNA sequence as the claimed oligonucleotides. The court stated that "just as the discovery of properties of a known material does not make it novel, the identification and characterization of a prior art material also does not make it novel."  In the instant case, the prior art teaches using the fuel compositions in internal combustion engines and therefore the fuel composition would reduce low-speed pre-ignition.
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

 	Applicant is claiming a fuel composition comprising a fuel and one or more of (i) an amino additive, (ii) an amine additive, (iii) a triazole additive, (iv) a benzamidinium additive, (v) a benzoxazole additive, or (vi) a N=C-X additive.  The references meet these limitations because they contain a major amount of fuel and at least one of the above additives. For anticipation under 35 USC 102, the reference must teach every aspect of the claimed invention either explicitly or impliedly.  Any feature not directly taught must be inherently present.  In the instant case because the prior art references teach a fuel composition containing one of the above additives, the prior art inherently teaches a LSPI additive, which would inherently impart LSPI reduction properties to the fuel.  It is well settled that a compound and its properties are inseparable.
 	With respect to the rejection of the claims under 35 USC 103, while the prior art does not specifically teach LSPI reduction, it would be reasonable to expect that the prior art meets this limitation because the references teach using the additives in fuel compositions in the same environment that Applicant uses his fuel compositions.
 	Furthermore, although the references do not specifically mention Applicant’s benefit of LSPI, such benefits would have naturally flowed from following the suggestion of the prior art references. Ex parte Obiaya, 227 USPQ 58 (BPAI 1985) (holding that recognition of another advantage flowing naturally from following the suggestion of the prior art cannot be the basis for patentability when the difference would otherwise be obvious. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16362157/20210227